DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Priority
Patent Owner’s priority claim has been corrected via a corrected filing receipt, mailed 8/26/2022. The corrected filing receipt now accurately states that U.S. application Ser. No. 13/413,606, filed on Mar. 6, 2012, is a continuation-in-part of U.S. application Ser. No. 12/855,311, filed on Aug. 12, 2010, now patent 8,286,769.

Response to Amendment
The following is a quote from 37 C.F.R. 1.173(b)-(d):
(b) Making amendments in a reissue application. An amendment in a reissue application is made either by physically incorporating the changes into the specification when the application is filed, or by a separate amendment paper. If amendment is made by incorporation, markings pursuant to paragraph (d) of this section must be used. If amendment is made by an amendment paper, the paper must direct that specified changes be made, as follows: 

(1) Specification other than the claims. Changes to the specification, other than to the claims, must be made by submission of the entire text of an added or rewritten paragraph, including markings pursuant to paragraph (d) of this section, except that an entire paragraph may be deleted by a statement deleting the paragraph without presentation of the text of the paragraph. The precise point in the specification must be identified where any added or rewritten paragraph is located. This paragraph applies whether the amendment is submitted on paper or compact disc (see §§ 1.52(e)(1)  and 1.821(c), but not for discs submitted under § 1.821(e)).  

(2) Claims. An amendment paper must include the entire text of each claim being changed by such amendment paper and of each claim being added by such amendment paper. For any claim changed by the amendment paper, a parenthetical expression "amended," "twice amended," etc., should follow the claim number. Each changed patent claim and each added claim must include markings pursuant to paragraph (d) of this section, except that a patent claim or added claim should be canceled by a statement canceling the claim without presentation of the text of the claim. 

(3) Drawings. One or more patent drawings shall be amended in the following manner: Any changes to a patent drawing must be submitted as a replacement sheet of drawings which shall be an attachment to the amendment document. Any replacement sheet of drawings must be in compliance with § 1.84  and shall include all of the figures appearing on the original version of the sheet, even if only one figure is amended. Amended figures must be identified as "Amended," and any added figure must be identified as "New." In the event that a figure is canceled, the figure must be surrounded by brackets and identified as "Canceled." All changes to the drawing(s) shall be explained, in detail, beginning on a separate sheet accompanying the papers including the amendment to the drawings. 

(i) A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be included. The marked-up copy must be clearly labeled as "Annotated Marked-up Drawings" and must be presented in the amendment or remarks section that explains the change to the drawings. 

(ii) A marked-up copy of any amended drawing figure, including annotations indicating the changes made, must be provided when required by the examiner. 

(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings: 

(1)The matter to be omitted by reissue must be enclosed in brackets; and 

(2)The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96 and 1.821(c)). Matter added by reissue on compact discs must be preceded with “U” and end with “/U” to properly identify the material being added.” 

Emphasis added.
From MPEP 1413(b):
“(B) Where a change to the drawings is desired, applicant must submit a replacement sheet for each sheet of drawings containing a Figure to be revised. Any replacement sheet must comply with 37 CFR 1.84  and include all of the figures appearing on the original version of the sheet, even if only one figure is being amended. Each figure that is amended must be identified by placing the word "Amended" at the bottom of that figure. Any added figure must be identified as "New." In the event that a figure is canceled, the figure must be identified as "Canceled" and also surrounded by brackets. All changes to the figure(s) must be explained, in detail, beginning on a separate sheet which accompanies the papers including the amendment to the drawings.”

Emphasis added.
	
Drawings
The drawings, filed 8/25/2022, are objected to because in figures 2, 4, 5 and 8, Patent Owner has not identified these amended drawings as “Amended” at the bottom of the figures, per MPEP 1413(b). The “bottom” of the figure, in this instance, is below the  figure legend “FIG. 2”, etc.  Also, for those amended drawings, Patent Owner needs to identify the amended drawings as “Replacement Sheet” at the top of the corrected drawing for figures 2, 4, 5 and 8. Corrections to the drawings must comply with 37 C.F.R. 1.173(b)-(d). The objection to the drawings will not be held in abeyance.

Specification
The specification, filed 8/25/2022,  is objected to because of the following informalities:
The amendment to the specification, which is a substitute specification, is not an acceptable form of amendment.  Reissue does not allow for substitute specifications. See 37 C.F.R. 1.173(b)-(d). Patent Owner must provide substitute paragraphs, and within those paragraphs, use single brackets for deleted subject matter and single underlines for added subject matter. Currently Patent Owner has used strikethrough and double underlines. Patent Owner is also reminded that there are no paragraph numbers. Rather, the Patent is in column/line format and Patent Owner must use column/line format in making amendments to the specification of the patent. See 37 C.F.R. 1.173(b)(1) and (d).
Appropriate correction is required.

The amendment filed 8/25/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
In paragraph [0009] of the substitute specification, “A portion of the rim forms an overhang to the cavity to maintain continuous contact with an electronic device and to secure the electronic device within the protective case” (Emphasis examiner) contains new matter. Nowhere in the original patent disclosure is there found support for the new language added to the specification.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claims 18-21, 23-25, 27 and 29 is objected to because of the following informalities:  
Claim 18 contains strikethrough, as well as double underlining, which is not acceptable, per 37 C.F.R. 1.173(b)-(d). See 37 C.F.R. 1.173(b)(1) and (d) above.
Claims 18-21, 23-25, 27 and 29 must also be underlined, as the claims are added relative to the patent.
Appropriate correction is required.

Oath/Declaration
From MPEP 1414:
“The ‘at least one error’ which is relied upon to support the reissue application must be set forth in the oath/declaration. It is not necessary, however, to point out how (or when) the error arose or occurred. Further, it is not necessary to point out how (or when) the error was discovered. If an applicant chooses to point out these matters, the statements directed to these matters will not be reviewed by the examiner, and the applicant should be so informed in the next Office action. What is needed for the oath/declaration statement as to error is the identification of ‘at least one error’ relied upon. For an application filed on or after September 16, 2012 that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must also identify a claim that the application seeks to broaden. A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid. The corresponding corrective action which has been taken to correct the original patent need not be identified in the oath/declaration. If the initial reissue oath/declaration ‘states at least one error’ in the original patent, and, in addition, recites the specific corrective action taken in the reissue application, the oath/declaration would be considered acceptable, even though the corrective action statement is not required…
Likewise, a statement of the error as ‘…the inclusion of claims 3-5 which were unduly broad…’ and then canceling claims 3-5, would not be considered a sufficient "error" statement because applicant has not pointed out what the canceled claims lacked that the remaining claims contain. The statement of what the remaining claims contain need not identify specific limitations, but rather may provide a general identification, such as ‘Claims 3-5 did not provide for any of the tracking mechanisms of claims 6-12, nor did they provide an attachment mechanism such as those in claims 1-2 and 9-16.’” (Emphases examiner).

From 37 CFR 1.175(b):
“(b) If the reissue application seeks to enlarge the scope of the claims of the patent (a basis for the reissue is the patentee claiming less than the patentee had the right to claim in the patent), the inventor’s oath or declaration for a reissue application must identify a claim that the application seeks to broaden. A claim is a broadened claim if the claim is broadened in any respect.” (Emphasis examiner)
The error statement:
 “Applicant believes the original patent to be partly inoperative or invalid by reason of a defective specification or drawing, as follows: (1) certain reference numbers in the specification were not found in the drawings; (2) certain reference numbers in the drawings were not properly underlined; and (3) the specification did not explicitly state that a portion of the rim forms an overhang to the cavity to "maintain continuous contact with an electronic device to secure that device within the case” (despite that concept being fully disclosed by the original specification).

Applicant believes the original patent to be partly inoperative or invalid by reason of the patentee claiming less than patentee had a right to claim. In particular, Applicant was entitled to claim that the distinct rim secures a portable device by ‘maintaining continuous attachment to the device held within the cavity’ as taught by the specification.”

does NOT:  (1) identify a single original, patented claim that the Reissue Applicant seeks to broaden pursuant to 37 CFR 1.175(b); and (2) identify a single word, phrase, or expression in the specification or in an original patented claim, and how it renders the original patent wholly or partly inoperative or invalid.
Since Patent Owner is, inter alia, broadening the patent (“patentee claiming less than patentee had a right to claim”), Patent Owner must present a single original, patented claim and  identify a single word, phrase, or expression in the patent claim and how it renders the original patent wholly or partly inoperative or invalid. Even the PTO form (PTO/AIA /O6) states “At least one error upon which reissue is based is described below. If the reissue is a broadening reissue, a claim that the application seeks to broaden must be identified and the box below must be checked:”
Claim Rejections - 35 USC § 251
Claims 1-21, 23-25, 27 and 29 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21, 23-25, 27 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claims 1 and 9, the limitation “a portion of the distinct rim forms an overhang to the cavity to maintain continuous contact with an outer surface of the electronic device and facilitate securing of the electronic device positioned within the cavity”, specifically this “continuous contact” is not found in the disclosure of the patent.
With respect to claim 18, the limitation “by maintaining continuous attachment to the device”, specifically this “continuous contact” is not found in the disclosure of the patent.
With the filing of 15/422,860, on 2/2/2017, then-Applicant first introduced this claim terminology (in claims 1 and 9).
Since 15/422,860 is a continuation of 13/413,606, no new matter should be added (see MPEP 201.07). Nowhere in the specification, drawings, or originally filed claims (of 13/413,606) was there any mention of the rim having an overhang to “maintain continuous contact” with an outer surface of the electronic device.
Nowhere in the prosecution of 15/422,860 did the attorney of record identify support for the new claim term.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 18, 19, 21, 23-25 and 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2010/0203931 to Hynecek et al. (Hynecek).
With respect to claim 18, Hynecek teaches
A protective case 10 for a portable electronic device 19 having a plurality of first corners, the case comprising:
a body section 12 formed of a first material 12 and a back surface with upturned sides at least at corners extending from the back surface defining a cavity (see figures 2a,2b) configured to house the portable electronic device 19,
the upturned side being configured to cover a portion of the device;

a distinct rim 20, separately formed of a second material 13, at least a portion of the rim forming a portion of a periphery of the cavity and providing an overhang (see figures 2a,2b) to the cavity to facilitate securing of the portable electronic device within the cavity; and,
wherein the first material of the body section is bonded to the second material of the rim (para. [0020]: “The external hard shell layer 12 and the interior elastomeric layer 13 may be attached in several ways, such as glue, chemical bonding, heating, heat treated chemicals or any other means know in the art which permanently attach the external hard shell layer 12 to the interior elastomeric layer 13.”) (Emphasis examiner).

Hynecek  does not explicitly teach that function of the rim and the overhang “to facilitate securing of the portable electronic device  by maintaining continuous attachment to the device held within the cavity” (Emphasis examiner).
Hynecek does however, state (para. [0022]) “The protective case 10 is fitted to clasp onto a device 19, and incorporates a detent 20 to ensure a snug and secure fit.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the overhang of Hynecek to facilitate securing of the portable electronic device by maintaining continuous attachment to the device held within the cavity, as such appears to be suggested by the language of para. [0022] quoted above. Such a continuous attachment would prevent the electronic device from moving around inside the protective case.
With respect to claim 19, Hynecek et al. teach wherein the device includes a display (figure 5, where reference character 19 points), and wherein at least a portion of the overhang of the rim frames an open area for the display of the portable electronic device (see figure 6).
With respect to claim 21, Hynecek et al. teach wherein the rim is continuous about the open area (see figure 6).
With respect to claim 23, Hynecek et al. teach wherein the body section further comprises at least one upturned side extending away from the back surface (see figures 2a, 2b, 4 and 6).
With respect to claim 24, Hynecek et al. teach wherein the back surface transforms along a radiused edge into the upturned side (see figures 2a, 2b, 4 and 6).
With respect to claim 25, Hynecek et al. teach wherein the case includes three upturned sides (see figures 2a, 2b- figure 2a shows a cross-section of the width and figure 2b shows a cross-section of the length. Between the drawings, 4 corners are shown).
With respect to claim 29, Hynecek et al. teach wherein the rim is bonded to a portion of the back surface (para. [0020]).

Claim 27  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hynecek et al. in combination with 2010/0096284 to Bau (cited in IDS).
With respect to claim 27, the publication to Hynecek et al. does not teach wherein the body section is formed in a first color and the rim is formed in a second color contrasting with the first color.
The publication to Bau teaches a protective case for an electronic device having an exterior frame 16 and an interior member 14 holding the electronic device (glove). Bau further teaches using different colors for the two members 12,14 (para. [0039]):
“The glove 14 and/or frame 16 may be available in different colors, textures, finishes, materials, etc. (e.g., the outside surface of the frame 16 is finished with a rubberized texture or coating, such as polyurethane coating), and may be interchangeable and/or mixed-and-matched so users can change the appearance of the protective case 12 to suit individual preferences.”
Therefore, it would have been obvious to a person skilled in the art at the time the invention was made to modify the device of Hynecek et al. to have the body section is formed in a first color and the rim is formed in a second color contrasting with the first color, in view of the teaching of Bau, in order for a user to personalize their protective case.
Response to Arguments
Applicant's arguments filed 8/25/2022 have been fully considered but they are not persuasive.
Specification
Patent Owner argues, in pertinent part (pages 13-16):
“Applicant initially notes that the exact terms used in claims need not be used in haec verba in the specification. See Eiselstein v. Frank, 52 F.3d 1035, 1038, 34 USPQ2d 1467, 1470 (Fed. Cir. 1995) (“[T]he prior application need not describe the claimed subject matter in exactly the same terms as used in the claims ....”). Rather, the specification need only contain an equivalent description of the claimed subject matter. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572
(Fed. Cir. 1997). Further, “it is well settled that the drawings constitute a part of the specification.” Rubber-Tip Pencil Co. v. Howard, 87 U.S. 498, 503, 22 L. Ed. 410 (1874).
So, the issue is whether the “continuous contact” element of the claims is described “in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.” Manual of Patent Examining Procedure (MPEP) §2163 (citing Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003);
Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116). Such support can be shown through “express, implicit, or inherent disclosure.” Id. The test for written description
requires an objective inquiry into the four corners of the specification from the perspective of a person of ordinary skill in the art. Based on that inquiry, the
specification must describe an invention understandable to that skilled artisan and show that the inventor actually invented the invention claimed.
Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010). The Federal Circuit further noted that the:

level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology. . . .we have set forth a number of factors for evaluating the adequacy of the disclosure, including “the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, [and] the predictability of the aspect at issue.”
Ariad, 598 F.3d at 1351 (quoting Capon v. Eshhar, 418 F.3d 1349, 1359 (Fed. Cir. 2005)).

With respect to the mechanical invention of the ‘597 patent, the specification (and drawings) of the ‘597 patent provides ample support for a person of ordinary skill in the to understand that inventors actually invented the invention claimed, and particularly the “continuous contact” element thereof. In particular, the ‘597 patent specification specifically teaches that

case 10 may be reconfigured and resized to fit any number of portable electronic devices, including smart phones, PDA devices, calculators, cameras, global positioning system (GPS) devices, and the like. Those skilled in the relevant art will be able to understand and provide the required design changes to accommodate such alternate devices after a reading of the present detailed disclosure, including the appended drawing figures, without need for undue experimentation.
‘597 Patent, Col. 4, lines 6-14 (emphasis added). This teaching is further emphasized by the brief description of FIG. 6, which notes that, that figure (inserted below alongside FIG. 3) “is a perspective of the embodiment of FIG. 21 attached to a tablet computer.” Col. 3, lines 14-15 (emphasis added).
In conjunction with FIGS. 2, 3, and 6, among others, the specification describes that “cavity 22 is formed as defined by an inner surface 24 of the body section 12 and the upturned sides 26.” (Col. 4, lines 24-26) for which “rim 16 provides a slight overhang to the cavity 22 to facilitate securing an electronic device within the protective case 10.” Col. 4, lines 40-42; see also Coll. 6, lines 14-16 (“rim 116 provides an overhang to the cavity 122 to facilitate securing an electronic
device within the protective case 110”). This “slight overhang” provided by rim 16 on upturned sides 26 is particularly illustrated here in FIG. 6 with relation to a tablet computer:” (pictures omitted-examiner)

As illustrated in this figure, rim 16 on upturned side 26 obscures the phantom line depicting the presence of tablet computer to indicate to a person of ordinary skill in the art—in conjunction with at least the portions of the specification excerpted above--that a portion of the tablet computer is attached to the case by securing the computer underneath the overhang to cavity 22 created by the rim 16. Applicant asserts that a person of ordinary skill in the relevant art would
understand that “securing an electronic device within the protective case” necessarily requires maintaining continuous contact between the overhanging rim and the device. Applicant submits that the foregoing is sufficient to overcome the Examiner’s objection, particularly given that the “examiner has the initial burden of presenting evidence or reasoning to explain why persons
skilled in the art would not recognize [this limitation] in the original disclosure” MPEP §2163 at II.A.3.(b)(““New Claims, Amended Claims, or Claims Asserting Entitlement to the Benefit of an Earlier Priority Date’).

The following is a quote from 37 CFR 1.75(d)(1):
“(1) The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description. (See § 1.58(a).)”
From MPEP 608.01(o):
“The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies. A term used in the claims may be given a special meaning in the description. See MPEP § 2111.01 and § 2173.05(a).
Usually the terminology of the claims present on the filing date of the application follows the nomenclature of the specification, but sometimes in amending the claims or in adding new claims, new terms are introduced that do not appear in the specification. The use of a confusing variety of terms for the same thing should not be permitted.
New claims, including claims first presented after the application filing date where no claims were submitted on filing, and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 2103. Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner’s amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced.”
(emphasis examiner)
The claim term, “to maintain continuous contact”, is not found in the originally filed specification, drawings or claims. Based on 37 CFR 1.75(d)(1) and MPEP 608.01(o), Patent Owner has failed to establish adequate support/antecedent basis for the “new” claim term found in claims that were filed in non-provisional application 15/422,860 on 2/2/2017 that became the ‘597 patent.
Since 15/422,860 was filed as a continuation of 13/413,606 and 13/413,606 did not include the claim term “to maintain continuous contact”, the aforementioned term is considered new matter.

Claim rejections under 35 USC 251
Patent Owner argues, in pertinent part (pages 17-18):
“a. Defective Declaration (Claims I — 32)
The Official Action rejects Claims 1 — 32 under 35 U.S.C § 251 based on a defective declaration. (Official Action at 8-10). In response, Applicant submits herewith an amended declaration that it asserts addresses the concerns expressed in the Official Action. Accordingly, Applicant requests that this rejection be withdrawn as moot with respect to the Claims 1-21 and
23-29 that remain in the present application.
b. Lack of Error in Original Patent (Claims 30 — 32)
The Official Action rejected Claims 30 — 32 under 35 U.S.C § 251 for lack of any defect in the original patent. (Official Action at 12). In response to this rejection, Applicant has withdrawn Claims 30 — 32 rendering this rejection moot. Accordingly, Applicant requests this rejection be withdrawn.”

As stated above, since Patent Owner has indicated that “patentee claiming less than patentee had a right to claim”, which means that Patent Owner is filing a broadened reissue application, Patent Owner must provide an original patent claim, and language in the patent claim that resulted in patentee claiming less than patentee had a right to claim.
The rejection of claims 18-29 over Improper Recapture of subject matter, has been overcome.

Claim Rejections — 35 U.S.C. § 112(a)
Patent Owner argues, in pertinent part (page 18):
“The Official Action rejected claims 1 — 17 for failing to comply with the written description requirement of 35 U.S.C. 112(a). (Official Action at 16). Specifically, Examiner alleges the phrase “maintain continuous contact” found in claim 1 and 9 is not present in the specification before the filing of Application No. 15/422,860 on February 2, 2017. Additionally, Examiner asserts that “maintain continuous contact” is not found in earlier applications from which Applicant claims priority. For the same reasons set forth above in respect to the examiner’s objection to the specification, Applicant submits that the written description requirements of 35 U.S.C. § 112 have been met and requests that this objection be withdrawn.”

The following is a quote from MPEP 2162, in pertinent part:
“2162    Policy Underlying 35 U.S.C. 112(a) or Pre-AIA  35 U.S.C. 112, First Paragraph [R-08.2017]
To obtain a valid patent, a patent application must contain a full and clear description of the invention for which a patent is sought in the manner prescribed by 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph. The requirement for an adequate written description ensures that the public receives something in return for the exclusionary rights that are granted to the inventor by a patent. The grant of a patent helps to foster and enhance the development and disclosure of new ideas and the advancement of scientific knowledge. Upon the grant of a patent in the U.S., information contained in the patent becomes a part of the information available to the public for further research and development, subject only to the patentee’s right to exclude others during the life of the patent.
In exchange for the patent rights granted, 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, sets forth the minimum requirements for the quality and quantity of information that must be contained in a patent application to justify the grant of a patent. As discussed in more detail below, the patentee must disclose sufficient information to demonstrate that the inventor had possession of the invention at the time of filing and to enable those skilled in the art to make and use the invention. The applicant must not conceal from the public the best way of practicing the invention that was known to the patentee at the time of filing the patent application. Failure to fully comply with the disclosure requirements could result in the denial of a patent, or in a holding of invalidity of an issued patent.
(Emphasis examiner)
The following is a quote from MPEP 2163(I), in pertinent part:
“‘The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). For example, it is now well accepted that a satisfactory description may be found in originally-filed claims or any other portion of the originally-filed specification. See In re Koller, 613 F.2d 819, 204 USPQ 702 (CCPA 1980); In re Gardner, 475 F.2d 1389, 177 USPQ 396 (CCPA 1973); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). However, that does not mean that all originally-filed claims have adequate written support. The specification must still be examined to assess whether an originally-filed claim has adequate support in the written disclosure and/or the drawings. (Emphasis examiner)
Patent Owner should review MPEP 2162 and 2163 in their entirety.
As previously stated, the claim term, “to maintain continuous contact”, rejected under 35 U.S.C. § 112(a), is not found in the originally filed specification, drawings or claims.
Again, since 15/422,860 was filed as a continuation of 13/413,606 and 13/413,606 did not include the claim term “to maintain continuous contact”, the aforementioned term is considered new matter.

Rejections under  35 USC 102,103
Patent Owner argues, in pertinent part (pages 18-19):
“The Official Action rejected independent claim 18 and dependent claims 19, 21, 23 — 26, 28, and 29 as being anticipated by U.S. 2010/0203931 to Hynecek et al. and dependent claim 27 as being obvious over Hynecek et al. in combination with U.S. 2010/0096284 to Bau.. [sic] Based on Applicant’s amendments to Claim 18, Applicant believes that these prior art rejections have been overcome and these claims should be deemed allowable.”

Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,076,927 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  

Telephone Numbers for reexamination inquiries: 
Central Reexam Unit (CRU)					(571) 272-7705Reexamination Facsimile Transmission No. 			(571) 273-9900

Future Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE R TILL whose telephone number is (571)272-1280.  The examiner can normally be reached on Monday through Thursday and every other Friday 6:45-4:15 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRENCE R TILL/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                        
Conferees:	/BMF/				/GAS/
		Beverly M. Flanagan		Gay Ann Spahn
Reexam Specialist			Supervisory Reexam Specialist
		AU 3993				AU 3993